Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 8, 2004, convicting him of rape in the first degree, sodomy in the first degree, and intimidating a victim or witness in the third degree, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court improperly limited his cross-examination is unpreserved for appellate review (see People v Lyons, 81 NY2d 753 [1992]; People v Maddrey, 282 AD2d 761 [2001]). In any event, the County Court properly limited the defendant’s cross-examination (see People v Cato, 5 AD3d 394 [2004]; People v Heung K. Sul, 234 AD2d 563 [1996]).
Moreover, contrary to the defendant’s contention, the County Court properly denied his application to have a handwriting expert examine the victim’s diary. Any testimony by a handwriting expert would have been offered solely to impeach the victim’s credibility, and the credibility of a witness may not be impeached through extrinsic evidence on matters collateral to the issues in the case (see People v Alexander, 16 AD 3d 515 [2005]; People v Rendon, 301 AD2d 665 [2003]; People v Ragland, 240 AD2d 598 [1997]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Schmidt, J.P., Adams, Skelos and Covello, JJ., concur.